Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	Claims 35 – 64 are the claims hereby under examination.
Information Disclosure Statement 
The information disclosure statement filed 10/08/2020, has been considered by the examiner.
35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 35, 37-38, and 43-44 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Patton (US 20120095367 A1).
Regarding Claim 35, Patton discloses a method of obtaining bodily fluid from a patient with a bodily fluid transfer device ([0002], systems and methods for parenterally procuring bodily-fluid samples with reduced contamination from dermally-residing microbes), the method comprising: 
establishing fluid communication between the patient and a channel of the bodily fluid transfer device ([0048], Step 902, a first needle is inserted into a desired bodily-fluid containing portion of a patient), the channel defining at least a portion of a first fluid flow path (first fluid path shown in Fig. 6A and includes tubing 514 and tubing 516), the first fluid flow path including a valve disposed therein ([0048], diversion mechanism (valve 602) is adjusted to direct the flow of bodily fluids to a desired pre-sample reservoir);
receiving a first volume of bodily fluid from the patient into a sequestration area of the bodily fluid transfer device via the first fluid flow path ([0048], In step 908, a predetermined amount of bodily fluid is drained from the patient into the pre-sample reservoir); and
after the first volume of bodily fluid is received into the sequestration area ([0048], control passes to step 912, where the diversion mechanism is adjusted to divert bodily fluids to a sample vessel. This step occurs after the pre-sample reservoir is filled):
receiving a second volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid transfer device ([0048], In step 914, a predetermined amount of bodily fluid is drained from the patient into the sample vessel), the second fluid flow path being distinct from the sequestration area ([0042] and shown in Fig. 6B, second fluid path includes tube 518 which is not used during initial sequestering of fluid); and
providing via the second fluid flow path a sample of bodily fluid into a sample container ([0048], In step 914, a predetermined amount of bodily fluid is drained from the patient into the sample vessel) containing a culture medium ([0036], culture medium contained in sample vessels), the sample of bodily fluid having reduced contamination due to the first volume of bodily fluid being received in the sequestration area ([0054], data suggests that fewer false positive test results for the presence of microbes in blood are obtained over conventional methods when initially-drawn volumes of blood are not used in microbial testing).
Regarding Claim 37, Patton discloses the method of claim 35 as described above, and wherein the sequestration area ([0041], pre-sample reservoir) is at least partially defined by the channel ([0041], first sterile tubing 516 is unique to the fluid path of the pre-sample reservoir and therefore partially defines the area).
Regarding Claim 38, Patton discloses the method of claim 35 as described above, and wherein the valve is operable to prevent the first volume of bodily fluid from flowing out of the channel toward the sample container ([0042], When the switchable valve 602 is in a second position, the switchable valve 602 is positioned on the pivot point 604 so that the switchable valve 602 creates a seal disallowing the flow of blood input from the flexible, sterile input tubing 514 into the pre-sample reservoir (not shown) via the first sterile output tubing 516).
Regarding Claim 43, Patton discloses the method of claim 35 as described above, wherein at least a portion of the second fluid flow path ([0041], sterile tube 518) is formed separately (See Fig. 6A, junction formed with a valve between the two fluid paths) from the first fluid flow path ([0041], sterile tube 516).
Regarding Claim 44, Patton discloses the method of claim 35 as described above, wherein the bodily fluid transfer device includes a port (Claim 33, diversion mechanism having an inlet port and outet port), and providing the sample of bodily fluid into the sample container includes conveying at least a portion of the sample of bodily fluid to the port (Claim 33, wherein operation of the diversion mechanism (including inlet and outlet ports) in the first operating mode: a) allows blood to flow from the patient and into the pre-sample reservoir) to be provided into the sample container (Claim 33, inlet port fluidically coupled to the patient and the first outlet port coupled to the pre-sample reservoir).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-39, 41-48, 50-60, and 62-64 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 15-17 and 23 of U.S. Patent No. 10,206,613 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because a species 
Instant Application 
U.S Patent No. 10,206,613 B2
Claim 35: 
establishing fluid communication between the patient and a channel of the bodily fluid transfer device, the channel defining at least a portion of a first fluid flow path, the first fluid flow path including a valve disposed therein;
receiving a first volume of bodily fluid from the patient into a sequestration area of the bodily fluid transfer device via the first fluid flow path;
after the first volume of bodily fluid is received into the sequestration area: receiving a second volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid transfer device, the second fluid flow path being distinct from the sequestration area;
providing via the second fluid flow path a sample of bodily fluid into a sample container containing a culture medium, the sample of bodily fluid having reduced contamination due to the first volume of bodily fluid being received in the sequestration area.

Claim 15: 
establishing fluid communication between the patient and a channel of the bodily fluid sequestration device via a port, the channel defining a first fluid flow path and including a valve configured to form a substantially fluid tight seal with walls defining the channel; 
(Claim 15 describes the same step as claim 35 of the instant application and further describes a port and how the valve is configured)
receiving, without moving at least a portion of the valve relative to the port, an initial volume of bodily fluid from the patient into a pre-sample reservoir of the bodily fluid sequestration device via the port and the first fluid flow path, the first fluid flow path extending from a proximal end of the port when the initial volume of bodily fluid is received; 
(Claim 15 describes the same step of receiving the first volume and further describes the relationship between the valve and port and how the first fluid path is configured from the port. The narrower limitation of the patented claim anticipates broader limitation of the instant application)
after the initial volume of bodily fluid is sequestered, receiving a subsequent volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid sequestration device, at least a portion of the second fluid flow path formed separately from the first fluid flow path; 
(Claim 15 recites the same limitation of receiving a second volume after the first volume is sequestered. Claim 35 of the 
establishing fluid communication with a sample vessel containing a culture medium; and providing via the second fluid flow path a volume of bodily fluid into the sample vessel, the volume of bodily fluid having reduced contamination due to the sequestration of the initial volume of bodily fluid.
(Claim 15 recites the same steps of providing the second volume via the second fluid flow path to a volume having a culture medium)

establishing fluid communication between the patient and a channel of the bodily fluid transfer device, the channel defining a first fluid flow path and including a valve seat and a valve disposed therein, the valve in a closed configuration in contact with the valve seat such that the valve forms a substantially fluid tight seal with walls defining the channel;
receiving a first volume of bodily fluid from the patient into the bodily fluid transfer device via the first fluid flow path;
sequestering at least a portion of the first volume of bodily fluid;
after the portion of the first volume of bodily fluid is sequestered, receiving a second volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid transfer device, at least a portion of the second fluid flow path 
providing via the second fluid flow path a sample of bodily fluid into a sample container containing a culture medium, the sample of bodily fluid having reduced contamination due to the sequestration of the first volume of bodily fluid.


establishing fluid communication between the patient and a channel of the bodily fluid sequestration device via a port, the channel defining a first fluid flow path and including a valve configured to form a substantially fluid tight seal with walls defining the channel;
(Claim 15 recites the limitations of establishing fluid communication between a patient and device including a valve, however, claim 45 of the instant application further defines the valve includes seat and how the valve and seat are configured. Modifying the valve of the patented application to be a valve with a seat would be mere substitution of known structures in the art)
receiving, without moving at least a portion of the valve relative to the port, an initial volume of bodily fluid from the patient into a pre-sample reservoir of the bodily fluid sequestration device via the port and the first fluid flow path
(Claim 15 recites the same step of receiving a first fluid volume)
sequestering the initial volume of bodily fluid in the pre-sample reservoir;
(Claim 15 recites the similar step of sequestering a part of the first fluid volume but further specifies that all the volume is sequestered)
after the initial volume of bodily fluid is sequestered, receiving a subsequent volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid sequestration device, at least a portion of the second fluid flow path formed separately from the first fluid flow path;
(Claim 15 recites the exact same limitation as the instant application)
establishing fluid communication with a sample vessel containing a culture medium; providing via the second fluid flow path a volume of bodily fluid into the sample vessel, the volume of bodily fluid having reduced contamination due to the sequestration of the initial volume of bodily fluid.
(Claim 15 recites the same steps of providing the second volume via the second fluid flow path to a volume having a culture medium)

establishing fluid communication between the patient and a channel of the bodily fluid transfer device, the channel defining at least a portion of a first fluid flow path, the first fluid flow path including a valve disposed therein;
receiving a first volume of bodily fluid from the patient into the bodily fluid transfer device via the first fluid flow path, 
the valve being operable to move from an open configuration to a closed configuration after the first volume of bodily fluid is received in the bodily fluid transfer device to allow creation of a 
after receiving the first volume of bodily fluid and with the valve in the closed configuration: receiving the second volume of bodily fluid from the patient via the second fluid flow path of the bodily fluid transfer device; and
providing via the second fluid flow path a sample of bodily fluid with reduced contamination into a sample container containing a culture medium.


establishing fluid communication between the patient and a channel of the bodily fluid sequestration device via a port, the channel defining a first fluid flow path and including a valve
(Claim 15 recites the same limitation of establishing fluid communication)
receiving, an initial volume of bodily fluid from the patient into a pre-sample reservoir of the bodily fluid sequestration device via the port and the first fluid flow path, 
(Claim 15 recites the same limitation of receiving the first volume via a first flow path and further defines a port. The 
configured to allow the creation of a negative pressure in the second fluid flow path operable to draw the subsequent volume of bodily fluid from the patient;
(Claim 15 recites the same limitation of creating a negative pressure with the valve to draw blood into the devce)
after the initial volume of bodily fluid is sequestered, receiving a subsequent volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid sequestration device,
(Claim 15 recites the same limitation of receiving the second volume after the first volume had been sequestered. Claim 15 recites the valve returns to the closed position to draw the second volume)
establishing fluid communication with a sample vessel containing a culture medium; providing via the second fluid flow path a volume of bodily fluid into the sample vessel, the volume of bodily fluid having reduced contamination due to the sequestration of the initial volume of bodily fluid.
(Claim 15 recites the same steps of providing the second volume via the second fluid flow path to a volume having a culture medium)

establishing fluid communication between the patient and a port of the bodily fluid transfer device;
receiving, via the port, a first volume of bodily fluid into a channel extending from a proximal end of the port, the channel including a valve seat and a valve, 
the valve in a closed configuration in contact with the valve seat such that the valve forms a substantially fluid tight seal with walls defining the channel;
sequestering at least a portion of the first volume of bodily fluid received into the channel;
after the portion of the first volume of bodily fluid is sequestered, receiving a second volume of bodily fluid from the patient into the bodily fluid transfer device; and
providing, via a fluid flow path that is distinct from the channel, a sample of bodily fluid into a sample container containing a culture medium, the sample of bodily fluid having reduced contamination due to the sequestration of the first volume of bodily fluid.


establishing fluid communication between the patient and a channel of the bodily fluid sequestration device via a port, the channel defining a first fluid flow path and including a valve configured to form a substantially fluid tight seal with walls defining the channel;
(Claim 15 recites the similar step of establishing fluid communication between a patient and a device)
receiving, without moving at least a portion of the valve relative to the port, an initial volume of bodily fluid from the patient into a pre-sample reservoir of the bodily fluid sequestration device via the port and the first fluid flow path,
(Claim 15 recites the similar limitation of receiving via a port a sample through a channel having a valve. Substituting the valve of the patented claim with a valve that includes a valve seat is a mere substitution for known features in the art)
valve configured to form a substantially fluid tight seal with walls defining the channel;
(Claim 15 recites the similar limitation that the valve forms a fluid tight seal)
sequestering the initial volume of bodily fluid in the pre-sample reservoir;
(Claim 15 recites the limitation of sequestering the initial volume)
after the initial volume of bodily fluid is sequestered, receiving a subsequent volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid sequestration device,
(Claim 15 recites the limitation of receiving a second volume after sequestering the first volume)
at least a portion of the second fluid flow path formed separately from the first fluid flow path; establishing fluid communication with a sample vessel containing a culture medium; and providing via the second fluid flow path a volume of bodily fluid into the sample vessel, the volume of bodily fluid having reduced contamination due to the sequestration of the initial volume of bodily fluid.
(Claim 15 recites the limitation of providing the second fluid flow path into a vessel comprising a culture material)

wherein the valve is a one-way check valve

Claim 16: 
wherein the valve is a one-way check valve
(Claim 16 recites the same limitation of a one-way check valve)
Claims 37, 47, and 59:
wherein the sequestration area is at least partially defined by the channel.
Claim 17: 
the pre-sample reservoir at least partially defined by the channel


wherein the valve is operable to prevent the first volume of bodily fluid from flowing out of the channel toward the sample container.
Claim 23:
wherein the valve disposed in the channel is configured to prevent the sequestered initial volume of bodily fluid from flowing out of the channel toward a sample reservoir.
(Claim 23 recites the same limitation that the valve is configured to prevent fluid from flowing out of the channel)
Claims 39, 48,  55, and 60: 
wherein the valve is operable to transition from a closed configuration to an open configuration in response to a difference in pressure between a proximal end and a distal end of the valve.
Claim 15:
the valve being operative to move from a closed configuration to an open configuration in response to a difference in pressure between a valve inlet and a valve outlet
(Claim 15 recites the same limitation of how the valve is operable)
Claims 40, 49, and 61:
wherein the valve in the open configuration is operable to allow at least a portion of the first volume of bodily fluid to flow through the valve from the distal end to the proximal end
Claim 16:
wherein the valve is a one-way check valve
(Claim 16 recites the valve is a one-way check valve. When open, one way check valves allow fluid to flow form a distal end to proximal end of the valve. While the claim language is different, the function of the valve is identical)
Claim 41, 50, and 62: 
wherein the valve is operable to return to the closed configuration in response to an equalization in pressure between the proximal end and the distal end of the valve.
Claim 15:
the valve being further operative to return to the closed configuration in response to equalization of pressure between the valve inlet and the valve outlet
(Claim 15 recites the same limitation how the valve is operable after an equalization in pressure)
Claim 42, 51, and 63: 
wherein the valve in the closed configuration is operable to allow creation of a negative pressure in the second fluid flow path operable to draw the second volume of bodily fluid from the patient
Claim 15:
the valve being further operative to return to the closed configuration in response to equalization of pressure between the valve inlet and the valve outlet, which is configured to allow the creation of a negative pressure in the second fluid flow path operable to draw the subsequent volume of bodily fluid from the patient
(Claim 15 recites the same limitation that when the valve is closed, a negative pressure is generated to draw fluid)

wherein at least a portion of the second fluid flow path is formed separately from the first fluid flow path.
Claim 15
at least a portion of the second fluid flow path formed separately from the first fluid flow path;
(Claim 15 includes the same limitation verbatim)
Claim 52:
wherein the bodily fluid transfer device includes a port, the channel extending from a proximal end of the port when the first volume of bodily fluid is received from the patient into the bodily fluid transfer device and sequestered therein.
Claim 15: 
the channel defining a first fluid flow path, the first fluid flow path (the channel) extending from a proximal end of the port when the initial volume of bodily fluid is received and sequestering the initial volume of bodily fluid in the pre-sample reservoir
(Claim 15 recites the similar limitation that the channel extends from the port)
Claim 44 and 56:
wherein the bodily fluid transfer device includes a port, and 
providing the sample of bodily fluid into the sample container includes conveying at least a portion of the sample of bodily fluid to the port to be provided into the sample container.
Claim 15:
a port
(Claim 15 similarly recites the device comprising a port)
receiving a subsequent volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid sequestration device 
(Claim 15 similarly recites that a subsequent volume of fluid must be received by device. And fluid is received in claim 15 through the port) 
Claim 64:
wherein the second volume of bodily fluid is received from the patient into the bodily fluid transfer device via the fluid flow path.
Claim 15:
receiving a subsequent volume of bodily fluid from the patient via a second fluid flow path of the bodily fluid sequestration device
(Claim 15 recites the same limitation of receiving s subsequent volume via a flow path)


The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: The patent discloses subject matter of sequestering a first volume of a sample into an isolated 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER H CONNOR/Examiner, Art Unit 3791          

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791